[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an appeal from the action of the Board of Tax Review of the City of New Haven, denying the plaintiff's claim that the towns assessment of the plaintiff's property known as CT Page 8090 Huntington St., New Haven was "grossly excessive, disproportionate and unlawful."
The original assessment on the subject property was $244,650.00 as of October 1, 1991. Upon appeal, the Board of Tax Review reduced the assessment to $241,650.00. It is, this assessment that is the subject of this appeal.
The plaintiff and defendant both offered expert appraisers as to the fair market value of the premises. The plaintiff's expert placed the value at $250,000 and the defendant's expert placed the value at $300,000. The court finds that both appraisers are well qualified and fully recognized as experts in their field.
The difference in the appraisals appears to be essentially in the method of measurements of the third floor of the building. The testimony given by Mr. Eric Glidden, the defendant's appraiser, reveals that he used the same system of measuring as did the City's Assessor, Gerald Sachs and the company that did the original revaluation.
The comparison approach of this property with other residential properties as used by the City, Mr. Glidden and the Sabre Systems Company are in this courts opinion the more reliable system.
The court therefore finds that the true and actual value of the plaintiff's property is $300,000 and the assessment rate to be set at 70% of $300,000.
Francis R. Quinn State Trial Referee